Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 9-10, and 12-13 are allowable. The restriction requirement among Inventions I-III , as set forth in the Office action mailed on 07/12/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions II and III are withdrawn.  Claim 14 , directed to a thermoelectric system and claim 17 directed to a method making are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Ericksen on 01/25/2021.

The application has been amended as follows: 
Please amend the claims as follows:
15 (Currently Amended) The thermoelectric system of claim 14, wherein the pair of electrodes are leads selected from the group consisting of copper, silver, gold, ITO, or a combination thereof.
16 (Currently Amended) The thermoelectric system of claim 15, wherein the pair of electrodes are electrically conductive leads which are directly connected to the thermoelectric material without any intervening material. 
17 (Currently Amended) A method of making the thermoelectric material of claim 1 comprising:
Combining stoichiometric amounts of powder M1yOu, M2zOv, and TbxOt to form a homogenous powder;
Grinding the homogenous powder;
Calcining the homogenous powder at a first temperature ranging from 500 °C to 700 °C for a period of time ranging from 1 min to 1 hour; and 
iso-statically compacting the calcined homogenous powder at a pressure ranging from 10 MPa to 80 MPa to form  compacted pellets of the thermoelectric material; where M1 is one of Ca, Mg, Sr, Ba and Ra, M2 is at least one of Co, Fe, Ni and Mn, t ranges from 0.0175 to 8.75; u ranges from 1 to 5; v ranges from 1 to 6; z ranges from 0.91 to 5; y is 1, 2, 3, or 5; z is 1, 2, 3, or 4; and w is 1, 2, 3, 4, 5, 7, 7, 9, or 14
20 (Canceled).
Reasons for Allowance

Claims 1-5, 9-10, and 12-19 are allowed. The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of independent claim 1 is that the prior art does not disclose a thermoelectric material comprising a material having formula (I), wherein the material includes Tb having an oxidation state of Tb3+, Tb+4 and Tb+9, in conjunction with other limitations of the claim.
Funahashi (already on the record) does not specifically teach that the Tb based thermoelectric material include all three oxidation states.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726